In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-13-00222-CV
                            ____________________


                 IN RE COMMITMENT OF DAVID DODSON

_______________________________________________________             ______________

                    On Appeal from the 435th District Court
                         Montgomery County, Texas
                       Trial Cause No. 08-03-02882 CV
________________________________________________________             _____________

                                     OPINION

      David Dodson appeals from a civil commitment order, rendered by the trial

court following a trial 1 in 2013. At the trial’s conclusion, the jury found Dodson to

be a sexually violent predator. See Tex. Health & Safety Code Ann. §§ 841.001-

.151 (West 2010 & Supp. 2013) (SVP statute). In eight issues, Dodson challenges

the constitutionality of the SVP statute, complains that State’s counsel was allowed

      1
       In 2008, a jury in another of Dodson’s civil commitment trials found
Dodson to be a sexually violent predator; however, the judgment was reversed on
appeal due to the trial court’s ruling to exclude the testimony of Dodson’s expert,
Dr. Anna Shursen. In re Commitment of Dodson, 311 S.W.3d 194, 204 (Tex.
App.—Beaumont 2010, pet. denied).
                                          1
to provide the jury with too much detail in opening statement about the evidence

the jury would hear during the trial, argues that the opinions presented to the jury

from one of the State’s experts were unreliable and conclusory, complains about

various arguments the State’s attorney made to the jury during her closing

argument, and alleges the trial court erred by denying his motion to modify the

conditions imposed on him by the trial court’s civil commitment order. Because

Dodson’s issues are, in our opinion, without merit, we affirm the trial court’s

judgment.

                             Constitutional Challenges

      In issues one, two, and seven, Dodson raises constitutional challenges to the

trial court’s civil commitment order. In issue one, Dodson argues the SVP statute is

unconstitutional because it is punitive in nature. In the same issue, he also alleges

the statute is unconstitutional as it was applied to him. Dodson’s initial argument,

that the SVP statute is punitive in nature, was considered and rejected in 2005 by

the Texas Supreme Court. See In re Commitment of Fisher, 164 S.W.3d 637, 645-

53 (Tex. 2005). In Fisher, after comprehensively examining the SVP statute, the

Texas Supreme Court concluded that the statute is civil and held that the SVP

statute is not punitive. See id. We reject Dodson’s argument that the SVP statute is

punitive in nature.

                                         2
      Dodson also argues that the SVP statute, as applied to him, does not pass

constitutional muster. Under an “as applied” challenge, the party that is

challenging the application of the statute contends that the statute, although

generally constitutional, operates unconstitutionally given the challenging party’s

particular circumstances. Id. at 656 n.17 (citing Tex. Boll Weevil Eradication

Found., Inc. v. Lewellen, 952 S.W.2d 454, 461 n.5 (Tex. 1997)). According to

Dodson, the SVP statute has been punitively applied to him because he has

suffered physical restraint, been denied community access, and been refused

adequate care and treatment. At the conclusion of the trial, Dodson requested a

directed verdict on his claim that his evidence demonstrated the statute had been

punitively applied to him; the trial court denied his motion.

      In support of his argument that the SVP statute was punitively applied to

him, Dodson points to evidence showing that under his 2008 commitment order

and pending his 2013 trial, he had not received outpatient treatment, was required

to wear a leg monitor, and was required to live at a camera-monitored transitional

facility, enclosed by a fence topped with barbed wire. Among other requirements,

the terms of the order require that Dodson reside in a Texas residential facility, that

Dodson allow the State to fit him with satellite monitoring equipment, and that

Dodson remain at the facility unless given permission to leave. See Tex. Health &

                                          3
Safety Code Ann. § 841.082 (West Supp. 2013); see also Fisher, 164 S.W.3d at

648.

       But, restrictions like those Dodson showed that he has faced do not

necessarily mean that the purpose of the restrictions was to punish Dodson for his

past crimes. In Hendricks, the Supreme Court concluded that the “‘mere fact that a

person is detained does not inexorably lead to the conclusion that the government

has imposed punishment.’” Kansas v. Hendricks, 521 U.S. 346, 363 (1997)

(quoting United States v. Salerno, 481 U.S. 739, 746 (1987)). Although Dodson

acknowledges Fisher’s holding in his brief, he contends that his confinement,

unlike Fisher’s, “resembles the punishment of imprisonment[.]” The evidence

Dodson points to in his brief does not persuade us that the SVP statute was

punitively applied. Punishment was not the purpose of Dodson’s placement at the

transitional facility; he was placed there to receive treatment and to protect the

public from his inability to control his sexually abnormal behavior. Also, while at

the facility, Dodson has received treatment for his behavioral abnormality. And,

that Dodson has not committed other sexually violent crimes while living at the

facility is evidence showing the public is being protected from the difficulty

Dodson has in controlling his behavioral abnormality.




                                        4
      There is other evidence showing that the restriction of Dodson to a specific

facility was not intended as punishment. For instance, Dodson has not been totally

restricted to the facility; he acknowledges that in 2012, he was allowed nine

supervised trips from the facility to run various errands. Dodson has not shown that

the persons who are in charge of him have not allowed him, when reasonable, to

temporarily leave the facility. The evidence before the trial court shows that

Dodson’s living arrangement is serving the SVP’s statutory goals of providing

treatment and protecting the public from a person who the jury determined to be a

sexually violent predator. The restrictions Dodson’s evidence demonstrates that he

has faced are not substantially different from the restrictions that were described by

the Texas Supreme Court in Fisher. Fisher, 164 S.W.3d at 645-53.

      In Fisher, the Texas Supreme Court concluded that the types of restrictions

at issue were not necessarily evidence showing that the statute was punitive in

nature. If the restrictions themselves are not necessarily punitive in nature, then

their application to a person who is committed is also not necessarily evidence that

the restrictions have been punitively applied. Id. at 648 (reasoning that the SVP

statute’s creating restraints, such as requiring persons to reside at particular

locations, to be fitted for satellite monitoring, and to be restricted in a host of

activities, did not “compel a conclusion that the statute is punitive”).We are bound

                                          5
to follow Fisher until the Texas Supreme Court instructs otherwise. See Lubbock

Cnty., Tex. v. Trammel’s Lubbock Bail Bonds, 80 S.W.3d 580, 585 (Tex. 2002) (“It

is not the function of a court of appeals to abrogate or modify established

precedent.”).

      Dodson also argues that the evidence from his trial shows that given the

medical treatments he has received, there is no realistic prospect that he will

improve or be cured of his behavioral abnormality. According to Dodson,

subjecting him to these treatments amounts to punishment. However, that

Dodson’s treatment may prove ineffective does not necessarily mean that Dodson

is being punished.

      In Hendricks, the United States Supreme Court rejected the argument that

the Kansas SVP Act was punitive because the medical treatment the State gave

Hendricks might not result in a cure. 521 U.S. at 365-69. The Hendricks Court

explained that none of its prior holdings indicated that “the Constitution prevents a

State from civilly detaining those for whom no treatment is available, but who

nevertheless pose a danger to others.” Id. at 366. The Texas SVP statute, like the

Kansas Act that the United States Supreme Court addressed in Fisher, is aimed at

public safety and treatment, not punishment. Fisher, 164 S.W.3d at 647. We reject

Dodson’s argument that the SVP statute has been punitively applied to him

                                         6
because the health care treatment he received may not ultimately cure his

behavioral abnormality. See Hendricks, 521 U.S. at 365-69.

      Dodson also argues that the statute is punitive because his commitment is

indefinite. However, Dodson can gain his release from the restrictions placed on

him if his behavioral abnormality changes to the extent that he is no longer likely

to engage in a predatory act of sexual violence. See Tex. Health & Safety Code

Ann. § 841.081(a) (West 2010). Additionally, the SVP statute provides Dodson

with a right to a biennial review of his status, as well as the right to file an

unauthorized petition for release. See id. §§ 841.102, 841.123 (West 2010); Fisher,
164 S.W.3d at 641-42. While Dodson may ultimately face restrictions that prove

permanent if he is never successful in gaining the ability to control his behavioral

abnormality, the fact that his commitment might prove permanent is not evidence

demonstrating that the statute is being punitively applied. See Hendricks, 521 U.S.

at 363. The purpose of the SVP statute is to provide treatment to help Dodson gain

the ability to control his behavioral abnormality and to protect the public until he

gains such control. Having considered each of Dodson’s arguments, we conclude

that he has not shown that the SVP statute is being applied to him in a punitive

manner. We overrule issue one.




                                         7
      In issue two, Dodson suggests the SVP statute is unconstitutional because it

is vague and ambiguous. According to Dodson, the commitment order’s paragraph

requiring that he reside in “a Texas residential facility under contract with the

[Office of Violent Sex Offender Management (OVSOM)] or at another location or

facility approved by the [OVSOM]” has allowed his confinement in the Southeast

Texas Transitional Center for over three years. See Tex. Health & Safety Code

Ann. § 841.082(a)(1).

      The trial court’s commitment order tracks the language used in section

841.082(a)(1) of the Texas Health and Safety Code. Section 841.082(a)(1) allowed

the trial court to require that Dodson reside at a location under contract with

OVSOM. See id. The Texas Supreme Court and our Court have previously

considered and rejected arguments that claimed the SVP statute, which allows

courts to require that persons committed for treatment live at a facility under

contract with OVSOM, are unconstitutionally vague. See Fisher, 164 S.W.3d at

654-56; In re Commitment of Morales, 98 S.W.3d 288, 291 (Tex. App.—

Beaumont 2003, pet. denied); In re Commitment of Mullens, 92 S.W.3d 881, 888

(Tex. App.—Beaumont 2002, pet. denied). We follow our prior holdings in

Morales and Mullens, and we reject Dodson’s argument that the SVP statute is




                                        8
unconstitutionally vague based on the requirement that he live at a facility under

contract with OVSOM.

      Dodson also asserts that the trial court’s failure to accept his seven proposed

amendments to the order leaves the order unconstitutionally vague; additionally, he

complains that the Health and Safety Code does not “require an evaluation for a

behavioral abnormality by a neutral expert.” The record does not show that Dodson

raised these arguments when the case was before the trial court. Dodson’s

arguments on appeal are not consistent with the arguments he presented at trial;

therefore, his remaining issue two arguments were not properly preserved for our

review on appeal. See Tex. R. App. P. 33.1(a)(1) (preserving error for appellate

review requires the complaining party to show that he presented his complaint to

the trial court in a timely request, objection, or motion and that the trial court ruled

on the request); Karenev v. State, 281 S.W.3d 428, 434 (Tex Crim. App. 2009); In

re Commitment of Johnson, 153 S.W.3d 129, 131-32 (Tex. App.—Beaumont 2004,

no pet.). We overrule issue two.

      In issue seven, Dodson argues the SVP statute is unconstitutional because it

has been retroactively applied to him. See Tex. Const. art. I, § 16. According to

Dodson, in 1984, he was unaware that the State might use his 1984 conviction, a

conviction attained through a plea-bargain agreement, in a later effort to civilly

                                           9
commit him as an SVP. Had the SVP statute not been enacted, Dodson notes that

he could live where he wants to live and that he could have a job allowing him to

earn money.

      Generally, the constitutional prohibition against the enactment of a

retroactive law does not apply to civil statutes. See Fisher, 164 S.W.3d at 653

(“Because the SVP statue is civil, and it is not punitive, the prohibition against ex

post facto laws does not apply.”). The Texas Supreme Court has explained that

“prohibition against retroactive application of laws does not apply to procedural,

remedial, or jurisdictional statutes, because such statutes typically do not affect a

vested right.” Univ. of Tex. Sw. Med. Ctr. at Dallas v. Estate of Arancibia, 324
S.W.3d 544, 548 (Tex. 2010). The Legislature’s findings concerning the SVP

statute indicate that the statute was intended to be a remedial statute. See In re

Commitment of Bradshaw, No. 09-12-00570-CV, 2013 Tex. App. LEXIS 13511, at

**12-13 (Tex. App.—Beaumont 2013, pet. filed) (mem. op.). And, the SVP statute

is a civil statute that is not punitive. See id. at *12. Therefore, the application of the

SVP statute to Dodson does not violate the Constitution’s prohibition against the

enactment of a retroactive law. See id. at **13-15; see also Tex. Const. art. I, § 16.

      Because the SVP statute is a remedial statute and does not fix liability for

prior criminal conduct, the statute has not affected Dodson’s 1984 plea agreement.

                                           10
See Fisher, 164 S.W.3d at 648-50. Under the SVP statute, Dodson’s prior criminal

conduct is used for evidentiary purposes, either to demonstrate that a “behavioral

abnormality” exists or to support a finding of future dangerousness. Id. We reject

Dodson’s claims that the SVP statute’s application in his case resulted in a

violation of Texas’s constitutional prohibition against the enactment of a

retroactive law. See Tex. Const. art. I, § 16. We overrule issue seven.

                         Counterclaim for Injunctive Relief

      In issue three, Dodson argues the trial court erred by denying his request to

enjoin OVSOM from exercising control over him. At trial, the trial court declined

to address the merits of the claims in Dodson’s counterclaim against OVSOM; the

trial court explained that whether OVSOM was following the statute would be a

“[d]ifferent case.” Presumably, the trial court made that statement because

OVSOM was not a party in Dodson’s commitment proceeding. Dodson argues that

by failing to address the issues he raised in his counterclaim against OVSOM, the

trial court denied him access to the courts. But, OVSOM was not a party to the

commitment proceeding, and the trial court addressed his counterclaim against

OVSOM by explaining that a case against OVSOM would be a different case.

      We agree with the trial court that a case involving OVSOM or its officials

would be a “different case.” Absent a statute providing an express waiver, claims

                                         11
for prospective injunctive relief are generally required to be asserted against

governmental actors in their official capacities; the State and its political

subdivisions are immune from such claims. See Lowell v. City of Baytown, 356
S.W.3d 499, 502 (Tex. 2011) (noting that claims for prospective and injunctive

relief under a statute that did not authorize such relief “must be brought against the

relevant government officials, rather than the governmental entity itself”); Tex.

Dep’t of Transp. v. Sefzik, 355 S.W.3d 618, 621-22 (Tex. 2011) (concluding that

absent an express waiver authorizing such claims against the agency, a claim for

declaratory relief due to an agency’s actions under a statute must be brought

against individual governmental actors). Neither OVSOM nor the government

officials employed by OVSOM were parties to Dodson’s commitment proceeding.

And, it does not appear that OVSOM would be a proper party to a proceeding that

addressed the claims in Dodson’s counterclaim, as the SVP statute does not contain

a provision waiving OVSOM’s governmental immunity. See generally Tex. Health

& Safety Code Ann. §§ 841.001-.151.

      By stating that a claim against OVSOM would be a “different case,” the trial

court did address Dodson’s counterclaim. The SVP statute does not expressly

waive OVSOM’s immunity from claims like those asserted in Dodson’s

counterclaim seeking declaratory relief. We conclude the trial court did not err by

                                         12
refusing to address Dodson’s counterclaim on the merits, as the proper parties

against whom Dodson would need to sue were not before the trial court. We

overrule issue three.

                        Trial Procedure and Expert Testimony

                                 Opening Statement

      In issue four, Dodson complains that during opening statement, the trial

court allowed the State’s attorney to describe in detail the evidence the State’s

expert would use during trial to support the expert’s conclusions. With respect to

opening statement, Rule 265 of the Texas Rules of Civil Procedure provides the

guiding rule. Under Rule 265: “The party upon whom rests the burden of proof on

the whole case shall state to the jury briefly the nature of his claim or defense and

what said party expects to prove and the relief sought.” Tex. R. Civ. P. 265(a).

Rule 265 “does not afford counsel the right to detail to the jury the evidence which

he intends to offer, nor to read or display the documents and photographs he

proposed to offer.” Guerrrero v. Smith, 864 S.W.2d 797, 799 (Tex. App.—

Houston [14th Dist.] 1993, no writ).

      The burden of proof in an SVP case is on the State. See Tex. Health &

Safety Code Ann. § 841.062 (West 2010). In opening statement, trial courts may

exercise reasonable control over the attorneys’ presentations. Generally, by

                                         13
detailing the evidence during opening statement, counsel may place matters before

the jury before the trial court has the opportunity to determine whether the details

mentioned by counsel in opening statement are admissible. If the evidence the trial

court later admits into evidence differs from the evidence mentioned in opening

statement, the information the jury heard in opening statement may cause the jury

to be confused regarding the evidence it should consider in deciding the case. See

Ranger Ins. Co. v. Rogers, 530 S.W.2d 162, 170 (Tex. Civ. App.—Austin 1975,

writ ref’d n.r.e.).

       In Dodson’s case, the details about the evidence that were mentioned by the

State’s attorney during opening statement are consistent with the evidence

admitted in Dodson’s trial. Even if the trial court should have limited the State’s

opening regarding the details at issue, a matter we need not decide, Dodson was

not harmed by counsel’s opening statement because the details at issue were later

proven during the trial. See Tex. R. App. P. 44.1; In re Commitment of Young, 410
S.W.3d 542, 556 (Tex. App.—Beaumont 2013, no pet.); Guerrero, 864 S.W.2d at

799-800. We overrule issue four.

                                 Expert Testimony

       In issue six, Dodson argues the trial court should have granted his motion to

strike the testimony of Dr. Michael Arambula, the State’s psychiatrist. According

                                         14
to Dodson, Dr. Arambula’s testimony should have been excluded because his

opinions are unreliable and conclusory.

       However, Dodson’s request to exclude Dr. Arambula’s testimony was not

timely, as he first asked the trial court to exclude Dr. Arambula’s testimony the day

after the jury heard the testimony. Dodson’s request at that point was untimely;

under the trial court’s docket control order, motions to exclude expert witness

testimony were required to be filed before trial, absent leave of court. The record

does not show the trial court extended that docket control order’s deadline.

      We have consistently applied the rule that a timely objection must be made

to preserve a claim challenging the reliability of an expert’s testimony on appeal.

In a similar SVP case raising a reliability challenge, we explained: “If an expert

opinion has a supporting basis, but there is a reliability challenge that requires the

trial court to evaluate the underlying methodology, the defendant must make a

timely objection so that the trial court has the opportunity to conduct this analysis.”

In re Commitment of Grunsfeld, No. 09-09-00279-CV, 2011 Tex. App. LEXIS

1337, at *16 (Tex. App.—Beaumont Feb. 24, 2011, pet. denied) (mem. op.); see

also City of San Antonio v. Pollock, 284 S.W.3d 809, 817-18 (Tex. 2009). Given

Dodson’s untimely request to strike Dr. Arambula’s testimony, the trial court was

not given any time to evaluate the methodology used by the State’s expert before

                                          15
the testimony was admitted. See Grunsfeld, 2011 Tex. App. LEXIS 1337, at *16.

By failing to timely challenge the reliability of Dr. Arambula’s opinions, Dodson

has waived appellate review of his complaint that Dr. Arambula’s opinions were

not reliable. See Tex. R. App. P. 33.1(a).

      Nevertheless, one aspect of Dodson’s argument, that Dr. Arambula’s

testimony is wholly conclusory, is essentially a no-evidence claim; consequently, it

is the type of claim that an appellant may raise for the first time in his appeal. See

Pollock, 284 S.W.3d at 816. We reach that aspect of Dodson’s argument.

      In forming his opinions about the likelihood that Dodson would reoffend,

Dr. Arambula explained that he interviewed Dodson and reviewed records

containing information about Dodson’s sexual history. Additionally, the record

shows that Dr. Arambula is licensed as a psychiatrist, he reviewed records of the

type typically relied upon by health experts in making SVP assessments, he

assessed Dodson in a manner that was consistent with his training, and he

explained how he used Dodson’s records in forming his opinions. For example, Dr.

Arambula explained that he relied on Dodson’s prior convictions, in part, to form

his opinion that Dodson suffers from a “behavioral abnormality.” He also

explained that Dodson’s personality traits, an antisocial personality and a

paraphilia, not otherwise specified (with sadistic features), contributed to his

                                         16
opinion. Dr. Arambula discussed Dodson’s risk factors for committing future

offenses, and he mentioned how these factors contributed to his opinion that

Dodson would likely reoffend. Dr. Arambula also explained that Dodson, in his

opinion, needed further sex offender treatment. After explaining how he formed his

opinions, Dr. Arambula testified that Dodson, in his opinion, has a behavioral

abnormality that makes him likely to engage in a predatory act of sexual violence.

      The record demonstrates that Dr. Arambula presented “a reasoned judgment

based upon established research and techniques for his profession[.]” See In re

Commitment of Day, 342 S.W.3d 193, 206 (Tex. App.—Beaumont 2011, pet.

denied). The record does not support Dodson’s assertion that Dr. Arambula

expressed opinions that were wholly conclusory. Because Dodson’s issue six

arguments are either not properly preserved for our review or are without merit, we

overrule issue six.

                                Closing Argument

      In issue five, Dodson complains about various arguments the State’s

attorney made to the jury during her closing argument. To obtain a reversal based

on an error that arises during jury argument, the appellant must show “‘(1) an error

(2) that was not invited or provoked, (3) that was preserved by the proper trial

predicate, such as an objection, a motion to instruct, or a motion for mistrial, and

                                        17
(4) was not curable by an instruction, a prompt withdrawal of the statement, or a

reprimand by the judge.’” In re Commitment of Eeds, 254 S.W.3d 555, 560 (Tex.

App.—Beaumont 2008, no pet.) (quoting Standard Fire Ins. Co. v. Reese, 584
S.W.2d 835, 839 (Tex. 1979)).

      Generally, proper jury argument falls into one of these areas: (1) a

summation of the evidence, (2) a reasonable deduction from the evidence, (3) an

answer to an argument made by opposing counsel, or (4) a plea for the

enforcement of a law. See generally Tex. R. Civ. P. 269(b), (e); see also Brown v.

State, 270 S.W.3d 564, 570 (Tex. Crim. App. 2008). Arguments that are presented

to juries in closing are to be confined “strictly to the evidence and to the arguments

of opposing counsel.” Tex. R. Civ. P. 269(e).

      During the State’s closing argument, Dodson’s attorney objected when the

State’s attorney mentioned several specific factual details about Dodson’s sexual

conduct toward a victim, details that related to one of Dodson’s prior criminal

convictions. Dodson argues that the details mentioned in closing were outside the

scope of the evidence and violated the trial court’s limiting instruction. Dodson’s

argument that the details at issue were not in evidence is not supported by the

record. During the trial, one of the State’s experts, Dr. Dunham, mentioned the

details about the matters the State’s attorney referenced in her closing argument.

                                         18
Therefore, there was evidence before the jury on the matters at issue. We conclude

that the State’s closing argument was a summation of the evidence before the jury,

and that it was not improper. See In re Commitment of Lovings, No. 09-13-00024-

CV, 2013 Tex. App. Lexis 12927, at *4 (Tex. App.—Beaumont Oct. 17, 2013, no

pet.) (mem. op.).

      The remaining complaints Dodson makes about final argument concern

arguments made by State’s counsel in response to the arguments advanced by

Dodson’s counsel.2 See Tex. R. Civ. P. 269(e). Dodson’s argument ignores that in

final argument, the attorneys for a party may reply to the arguments presented by

the opposing party. See id.; In re Commitment of Garcia, No. 09-12-00194-CV,

2013 Tex. App. LEXIS 14986, at *11 (Tex. App.—Beaumont Dec. 12, 2013, pet.

denied) (mem. op.). We hold the trial court did not abuse its discretion by allowing

the State to respond to the arguments of Dodson’s attorney. See Tex. R. Civ. P.

269(e).

      We conclude the trial court did not abuse its discretion by viewing the

State’s closing arguments either as proper summation of matters in evidence or as



      2
       Even though Dodson failed to secure a ruling on some of his objections
during final argument, the instances where that occurred reflect that the parties
implicitly understood from the trial court’s statements that Dodson’s objections
were being overruled. See Tex. R. App. P. 33.1(2)(B).
                                        19
arguments responsive to the arguments advanced by Dodson’s attorney. We

overrule issue five.

                                 Motion to Modify

       In issue eight, Dodson argues the trial court committed error when it failed

to grant his post-trial motion. In his post-trial motion, Dodson argued the order the

trial court rendered failed (1) to provide him with adequate treatment so that he

could complete OVSOM’s sex offender treatment program, (2) to authorize his

leaving OVSOM’s secure facility to seek or maintain employment, or (3) to

provide him with adequate medical and dental care. Dodson also complains that

the sweep of the commitment order has allowed OVSOM to subject him to tests

that include polygraphs and penile plethysmographs, tests he is required to take

despite his lack of consent. Dodson’s post-trial motion was timely. See Tex. R.

Civ. P. 329b.

      Under section 841.082 of the SVP statute, the trial court retains jurisdiction

over a person’s SVP case and is statutorily authorized to modify the requirements

imposed through its commitment orders. See Tex. Health & Safety Code Ann. §

841.082(d), (e). Dodson’s motion to modify was considered by the trial court by

submission. Section 841.082 provides a mandatory list of matters that a trial

court’s commitment order must include. See id. § 841.082(a)(1)-(8).

                                         20
      The commitment order the trial court entered complies with the mandatory

requirements of section 841.082. Id. The various terms Dodson suggested that the

trial court should include in ordering his commitment are not required by statute to

be in the order. See id. While a trial court in an SVP proceeding is authorized to

include additional provisions in the commitment order that are “necessary,” the

trial court could reasonably conclude that the terms Dodson wanted in the order

were unnecessary. Id. § 841.082(8) (authorizing the trial court in the commitment

order to include “any other requirements determined necessary by the judge”).

      Finally, Dodson revisits his claim that the commitment order authorizes his

punishment. We have previously explained that the goals of the SVP program are

to promote public safety and treatment. See Fisher, 164 S.W.3d at 647. These twin

goals are consistent with the provisions found in Dodson’s order of commitment.

      We conclude that Dodson has not shown that the trial court abused its

discretion by incorporating the statutory requirements in its commitment order. See

In re Commitment of Rhynes, No. 09-12-00404-CV, 2013 Tex. App. LEXIS 10283,

at **5-6 (Tex. App.—Beaumont Aug. 15, 2013, no pet.) (mem. op.) (citing In re

Commitment of Cortez, 405 S.W.3d 929, 935-36 (Tex. App.—Beaumont 2013, no

pet.)); see also Tex. Health & Safety Code Ann. § 841.082(a). We further conclude

that Dodson has not shown that the additional conditions he requested be placed in

                                        21
his commitment order were necessary, either for his treatment or to protect the

public from him. Issue eight is overruled. Having overruled each of Dodson’s

issues, we affirm the trial court’s judgment.

      AFFIRMED.



                                                 _________________________
                                                      HOLLIS HORTON
                                                            Justice

Submitted on November 6, 2013
Opinion Delivered May 29, 2014

Before McKeithen, C.J., Kreger and Horton, JJ.




                                         22